Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              June 23, 2022

The Court of Appeals hereby passes the following order:

A22E0061. AKETHOMAS v. AKETHOMAS.

      Upon consideration of Tunde Akethomas’ Rule 40 (b) Emergency Motion, the
same is hereby DENIED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/23/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.